UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-9743 EOG RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 47-0684736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Bagby, Sky Lobby 2, Houston, Texas 77002 (Address of principal executive offices)(Zip Code) 713-651-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Title of each class Number of shares Common Stock, par value $0.01 per share 268,435,057 (as of April 29, 2011) EOG RESOURCES, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. ITEM 1. Financial Statements (Unaudited) Consolidated Statements of Income - Three Months Ended March 31, 2011 and 2010 3 Consolidated Balance Sheets - March 31, 2011 and December 31, 2010 4 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 31 ITEM 4. Controls and Procedures 31 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 6. Exhibits 33 SIGNATURES 34 EXHIBIT INDEX 35 - 2 - PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EOG RESOURCES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Data) (Unaudited) Three Months Ended March 31, Net Operating Revenues Crude Oil and Condensate $ $ Natural Gas Liquids Natural Gas (Losses) Gains on Mark-to-Market Commodity Derivative Contracts ) Gathering, Processing and Marketing Gains (Losses) on Property Dispositions, Net ) Other, Net Total Operating Expenses Lease and Well Transportation Costs Gathering and Processing Costs Exploration Costs Dry Hole Costs Impairments Marketing Costs Depreciation, Depletion and Amortization General and Administrative Taxes Other Than Income Total Operating Income Other Income, Net Income Before Interest Expense and Income Taxes Interest Expense, Net Income Before Income Taxes Income Tax Provision Net Income $ $ Net Income Per Share Basic $ $ Diluted $ $ Dividends Declared per Common Share $ $ Average Number of Common Shares Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. - 3 - EOG RESOURCES, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) (Unaudited) March 31, December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, Net Inventories Assets from Price Risk Management Activities Income Taxes Receivable Deferred Income Taxes Other Total Property, Plant and Equipment Oil and Gas Properties (Successful Efforts Method) Other Property, Plant and Equipment Total Property, Plant and Equipment Less:Accumulated Depreciation, Depletion and Amortization ) ) Total Property, Plant and Equipment, Net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Accrued Taxes Payable Dividends Payable Liabilities from Price Risk Management Activities Deferred Income Taxes Current Portion of Long-Term Debt Other Total Long-Term Debt Other Liabilities Deferred Income Taxes Commitments and Contingencies (Note 9) Stockholders' Equity Common Stock, $0.01 Par, 640,000,000 Shares Authorized and 268,540,507 Shares Issued at March 31, 2011 and 254,223,521 Shares Issued at December 31, 2010 Additional Paid in Capital Accumulated Other Comprehensive Income Retained Earnings Common Stock Held in Treasury, 121,135 Shares at March 31, 2011 and 146,186 Shares at December 31, 2010 ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 4 - EOG RESOURCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities Reconciliation of Net Income to Net Cash Provided by Operating Activities: Net Income $ $ Items Not Requiring (Providing) Cash Depreciation, Depletion and Amortization Impairments Stock-Based Compensation Expenses Deferred Income Taxes (Gains) Losses on Property Dispositions, Net ) Other, Net ) Dry Hole Costs Mark-to-Market Commodity Derivative Contracts Total Losses (Gains) ) Realized Gains Other, Net Changes in Components of Working Capital and Other Assets and Liabilities Accounts Receivable ) ) Inventories ) ) Accounts Payable Accrued Taxes Payable ) Other Assets ) ) Other Liabilities ) Changes in Components of Working Capital Associated with Investing and Financing Activities ) Net Cash Provided by Operating Activities Investing Cash Flows Additions to Oil and Gas Properties ) ) Additions to Other Property, Plant and Equipment ) ) Proceeds from Sales of Assets Changes in Components of Working Capital Associated with Investing Activities ) Other, Net - Net Cash Used in Investing Activities ) ) Financing Cash Flows Common Stock Sold - Dividends Paid ) ) Treasury Stock Purchased ) ) Proceeds from Stock Options Exercised Other, Net ) Net Cash Provided by (Used in) Financing Activities ) Effect of Exchange Rate Changes on Cash ) ) Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements - 5 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Summary of Significant Accounting Policies General.The consolidated financial statements of EOG Resources, Inc., together with its subsidiaries (collectively, EOG), included herein have been prepared by management without audit pursuant to the rules and regulations of the United States Securities and Exchange Commission (SEC).Accordingly, they reflect all normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the financial results for the interim periods presented.Certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (U.S. GAAP) have been condensed or omitted pursuant to such rules and regulations.However, management believes that the disclosures included either on the face of the financial statements or in these notes are sufficient to make the interim information presented not misleading.These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in EOG's Annual Report on Form 10-K for the year ended December 31, 2010, filed on February 24, 2011 (EOG's 2010 Annual Report). The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The operating results for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the full year. 2. Stock-Based Compensation As more fully discussed in Note 6 to the Consolidated Financial Statements included in EOG's 2010 Annual Report, EOG maintains various stock-based compensation plans.Stock-based compensation expense is included in the Consolidated Statements of Income based upon job functions of the employees receiving the grants as follows (in millions): Three Months Ended March 31, Lease and Well $ $ Gathering and Processing Costs - Exploration Costs General and Administrative Total $ $ The EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan, as amended (2008 Plan), provides for grants of stock options, stock-settled stock appreciation rights (SARs), restricted stock, restricted stock units and other stock-based awards.At March 31, 2011, approximately 6.8 million common shares remained available for grant under the 2008 Plan.EOG's policy is to issue shares related to the 2008 Plan from previously authorized unissued shares. - 6 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) Stock Options and Stock-Settled Stock Appreciation Rights and Employee Stock Purchase Plan.The fair value of all Employee Stock Purchase Plan (ESPP) grants is estimated using the Black-Scholes-Merton model.The fair value of stock option and SAR grants is estimated using the Hull-White II binomial option pricing model.Stock-based compensation expense related to stock option, SAR and ESPP grants totaled $9.4 million and $8.5 million during the three months ended March 31, 2011 and 2010, respectively. Weighted average fair values and valuation assumptions used to value stock option, SAR and ESPP grants during the three-month periods ended March 31, 2011 and 2010 are as follows: Stock Options/SARs ESPP Three Months Ended Three Months Ended March 31, March 31, Weighted Average Fair Value of Grants $ Expected Volatility % Risk-Free Interest Rate % Dividend Yield % Expected Life 5.5 yrs. 4.2 yrs. 0.5 yrs. 0.5 yrs. Expected volatility is based on an equal weighting of historical volatility and implied volatility from traded options in EOG's common stock.The risk-free interest rate is based upon United States Treasury yields in effect at the time of grant.The expected life is based upon historical experience and contractual terms of stock option, SAR and ESPP grants. - 7 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) The following table sets forth stock option and SAR transactions for the three-month periods ended March 31, 2011 and 2010 (stock options and SARs in thousands): Three Months Ended Three Months Ended March 31, 2011 March 31, 2010 Weighted Weighted Number of Average Number of Average Stock Grant Stock Grant Options/SARs Price Options/SARs Price Outstanding at January 1 $ $ Granted 16 30 Exercised (1) ) ) Forfeited ) ) Outstanding at March 31 (2) $ $ Vested or Expected to Vest (3) $ $ Exercisable at March 31 (4) $ $ The total intrinsic value of stock options/SARs exercised for the three months ended March 31, 2011 and 2010 was $51.1 million and $17.6 million, respectively.The intrinsic value is based upon the difference between the market price of EOG's common stock on the date of exercise and the grant price of the stock options/SARs. The total intrinsic value of stock options/SARs outstanding at March 31, 2011 and 2010 was $396.8 million and $283.5 million, respectively.At March 31, 2011 and 2010, the weighted average remaining contractual life was 3.8 years and 3.9 years, respectively. The total intrinsic value of stock options/SARs vested or expected to vest at March 31, 2011 and 2010 was $389.6 million and $280.6 million, respectively.At March 31, 2011 and 2010, the weighted average remaining contractual life was 3.7 years and 3.9 years, respectively. The total intrinsic value of stock options/SARs exercisable at March 31, 2011 and 2010 was $305.8 million and $245.9 million, respectively.At March 31, 2011 and 2010, the weighted average remaining contractual life was 2.6 years and 3.1 years, respectively. At March 31, 2011, unrecognized compensation expense related to non-vested stock option, SAR and ESPP grants totaled $79.0 million.This unrecognized expense will be amortized on a straight-line basis over a weighted average period of 2.6 years. Restricted Stock and Restricted Stock Units.Employees may be granted restricted (non-vested) stock and/or restricted stock units without cost to them.Stock-based compensation expense related to restricted stock and restricted stock units totaled $18.0 million and $14.0 million for the three months ended March 31, 2011 and 2010, respectively. - 8 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) The following table sets forth the restricted stock and restricted stock units transactions for the three-month periods ended March31, 2011 and 2010 (shares and units in thousands): Three Months Ended Three Months Ended March 31, 2011 March 31, 2010 Weighted Weighted Number of Average Number of Average Shares and Grant Date Shares and Grant Date Units Fair Value Units Fair Value Outstanding at January 1 $ $ Granted Released (1) ) ) Forfeited ) ) Outstanding at March 31 (2) $ $ The total intrinsic value of restricted stock and restricted stock units released for the three months ended March 31, 2011 and 2010 was $19.3 million and $17.2 million, respectively.The intrinsic value is based upon the closing price of EOG's common stock on the date restricted stock and restricted stock units are released. The aggregate intrinsic value of restricted stock and restricted stock units outstanding at March 31, 2011 and 2010 was $479.4 million and $341.3 million, respectively. At March 31, 2011, unrecognized compensation expense related to restricted stock and restricted stock units totaled $152.1 million.Such unrecognized expense will be amortized on a straight-line basis over a weighted average period of 2.7 years. 3. Net Income Per Share The following table sets forth the computation of Net Income Per Share for the three-month periods ended March 31, 2011 and 2010 (in thousands, except per share data): Three Months Ended March 31, Numerator for Basic and Diluted Earnings Per Share - Net Income $ $ Denominator for Basic Earnings Per Share - Weighted Average Shares Potential Dilutive Common Shares - Stock Options/SARs Restricted Stock and Restricted Stock Units Denominator for Diluted Earnings Per Share - Adjusted Diluted Weighted Average Shares Net Income Per Share Basic $ $ Diluted $ $ The diluted earnings per share calculation excludes stock options and SARs that were anti-dilutive.The excluded stock options and SARs totaled 0.2 million shares for each of the three months ended March 31, 2011 and 2010. - 9 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 4.Supplemental Cash Flow Information Net cash paid for interest and income taxes was as follows for the three-month periods ended March 31, 2011 and 2010 (in thousands): Three Months Ended March 31, Interest (1) $ $ Income Taxes, Net of Refunds Received $ $ Net of capitalized interest of $16 million and $18 million for the three months ended March 31, 2011 and 2010, respectively. EOG's accrued capital expenditures at March 31, 2011 and 2010 were $779 million and $451 million, respectively. 5.Comprehensive Income The following table presents the components of EOG's comprehensive income for the three-month periods ended March 31, 2011 and 2010 (in thousands): Three Months Ended March 31, Comprehensive Income Net Income $ $ Other Comprehensive Income (Loss) Foreign Currency Translation Adjustments Foreign Currency Swap Transaction Income Tax Related to Foreign Currency Swap Transaction ) ) Interest Rate Swap Transaction - Income Tax Related to Interest Rate Swap Transaction ) - Other 30 26 Total $ $ - 10 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 6. Segment Information Selected financial information by reportable segment is presented below for the three-month periods ended March 31, 2011 and 2010 (in thousands): Three Months Ended March 31, Net Operating Revenues United States $ $ Canada Trinidad Other International (1) Total $ $ Operating Income (Loss) United States $ $ Canada ) ) Trinidad Other International (1) ) ) Total Reconciling Items Other Income, Net Interest Expense, Net Income Before Income Taxes $ $ (1)Other International includes EOG's United Kingdom and China operations. Total assets by reportable segment are presented below at March 31, 2011 and December 31, 2010 (in thousands): At At March 31, December 31, Total Assets United States $ $ Canada Trinidad Other International (1) Total $ $ (1)Other International includes EOG's United Kingdom and China operations. - 11 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 7. Asset Retirement Obligations The following table presents the reconciliation of the beginning and ending aggregate carrying amounts of short-term and long-term legal obligations associated with the retirement of property, plant and equipment for the three-month periods ended March 31, 2011 and 2010 (in thousands): Three Months Ended March 31, Carrying Amount at Beginning of Period $ $ Liabilities Incurred Liabilities Settled ) ) Accretion Revisions Foreign Currency Translations Carrying Amount at End of Period $ $ Current Portion $ $ Noncurrent Portion $ $ The current and noncurrent portions of EOG's asset retirement obligations are included in Current Liabilities - Other and Other Liabilities, respectively, on the Consolidated Balance Sheets. 8. Suspended Well Costs EOG's net changes in capitalized exploratory well costs for the three-month period ended March 31, 2011 are presented below (in thousands): Three Months Ended March 31, 2011 Balance at December 31, 2010 $ Additions Pending the Determination of Proved Reserves Reclassifications to Proved Properties ) Charged to Dry Hole Costs ) Foreign Currency Translations Balance at March 31, 2011 $ - 12 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) The following table provides an aging of capitalized exploratory well costs at March 31, 2011 (in thousands, except well count): At March 31, Capitalized exploratory well costs that have been capitalized for a period less than one year $ Capitalized exploratory well costs that have been capitalized for a period greater than one year Total $ Number of exploratory wells that have been capitalized for a period greater than one year 4 Consists of costs related to an outside operated, offshore Central North Sea project in the United Kingdom (U.K.) ($22 million), an East Irish Sea project in the U.K. ($9 million), a project in the Sichuan Basin, Sichuan Province, China ($20 million), and a shale project in British Columbia, Canada (B.C.) ($6 million).In the Central North Sea project, the operator and partners are currently negotiating processing and transportation terms with export infrastructure owners.The operator expects to submit a revised field development plan to the U.K. Department of Energy and Climate Change (DECC) during the third quarter of 2011 and anticipates receiving approval of this plan during the first quarter of 2012.In the East Irish Sea project, EOG submitted its field development plan to the DECC during the first quarter of 2011 with regulatory approval expected by the end of 2011.The evaluation of the Sichuan Basin project is expected to be completed during the first half of 2011.In the B.C. shale project, EOG drilled two additional wells in the first quarter of 2011 to further evaluate the project.The related well completion activities are expected to commence in 2013. 9. Commitments and Contingencies There are currently various suits and claims pending against EOG that have arisen in the ordinary course of EOG's business, including contract disputes, personal injury and property damage claims and title disputes.While the ultimate outcome and impact on EOG cannot be predicted with certainty, management believes that the resolution of these suits and claims will not, individually or in the aggregate, have a material adverse effect on EOG's consolidated financial position, results of operations or cash flow.EOG records reserves for contingencies when information available indicates that a loss is probable and the amount of the loss can be reasonably estimated. Pension and Postretirement Benefits EOG has a non-contributory defined contribution pension plan and a matched defined contribution savings plan in place for most of its employees in the United States, Canada, Trinidad and the United Kingdom, in addition to defined benefit pension plans covering certain employees of its Canadian and Trinidadian subsidiaries.For each of the three months ended March 31, 2011 and 2010, EOG's total costs recognized for these pension plans were $7.7 million and $6.4 million, respectively.EOG also has postretirement medical and dental plans in place for eligible employees in the United States and Trinidad, the costs of which are not material. - 13 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) 11.Long-Term Debt and Common Stock Long-Term Debt.EOG utilizes commercial paper and short-term borrowings from uncommitted credit facilities, bearing market interest rates, for various corporate financing purposes.EOG had no outstanding borrowings from commercial paper issuances or uncommitted credit facilities at March 31, 2011.The average borrowings outstanding under the commercial paper program was $6 million during the three months ended March 31, 2011.The weighted average interest rate for commercial paper borrowings for the three months ended March 31, 2011 was 0.32%. EOG currently has two $1.0 billion unsecured Revolving Credit Agreements with domestic and foreign lenders.At March 31, 2011, there were no borrowings or letters of credit outstanding under either of these agreements.The first $1.0 billion unsecured Revolving Credit Agreement (2005 Agreement) matures on June 28, 2012.Advances under the 2005 Agreement accrue interest based, at EOG's option, on either the London Interbank Offering Rate plus an applicable margin (Eurodollar rate) or the base rate (as defined in the 2005 Agreement).At March 31, 2011, the Eurodollar rate and applicable base rate, had there been any amounts borrowed under the 2005 Agreement, would have been 0.43% and 3.25%, respectively. The second $1.0 billion unsecured Revolving Credit Agreement (2010 Agreement) matures on September 10, 2013 (subject to EOG's option to extend, on up to two occasions, the term for successive one-year periods).Advances under the 2010 Agreement accrue interest based, at EOG's option, on either the Eurodollar rate or the base rate (as defined in the 2010 Agreement) plus an applicable margin.At March 31, 2011, the Eurodollar rate and applicable base rate, had there been any amounts borrowed under the 2010 Agreement, would have been 1.82% and 3.83%, respectively. Fair Value of Debt.At both March 31, 2011 and December 31, 2010, EOG had outstanding $5,260 million aggregate principal amount of debt, which had estimated fair values of approximately $5,520 million and $5,602 million, respectively.The estimated fair value of debt was based upon quoted market prices and, where such prices were not available, upon interest rates available to EOG at the end of each respective period. Common Stock.On March 7, 2011, EOG completed the sale of 13,570,000 shares of EOG common stock, par value $0.01 per share (Common Stock), at the public offering price of $105.50 per share.Net proceeds from the sale of the Common Stock were approximately $1.39 billion after deducting the underwriting discount and offering expenses.Proceeds from the sale will be used for general corporate purposes, including funding future capital expenditures. On February 17, 2011, the EOG Board of Directors increased the quarterly cash dividend on the Common Stock from the previous $0.155 per share to $0.16 per share effective with the dividend paid on April 29, 2011 to stockholders of record as of April 15, 2011. - 14 - EOG RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (Unaudited) Fair Value Measurements As more fully discussed in Note 12 to the Consolidated Financial Statements included in EOG's 2010 Annual Report, certain of EOG's financial and nonfinancial assets and liabilities are reported at fair value on the Consolidated Balance Sheets.The following table provides fair value measurement information within the fair value hierarchy for certain of EOG's financial assets and liabilities carried at fair value on a recurring basis at March 31, 2011 and December 31, 2010 (in millions): Fair Value Measurements Using: Quoted Significant Prices in Other Significant Active Observable Unobservable Markets Inputs Inputs (Level 1) (Level 2) (Level 3) Total At March 31, 2011 Financial Assets: Natural Gas Price Swaps $
